PER CURIAM.
The appellee Construction Industry Licensing Board [Board] has conceded error (failure to notify Castillo’s attorney as required by section 120.60(3), Florida Statutes (2005)) and has suggested that we reverse the Final Order and remand the case to the Board in order to correct its error. The Board has also conceded that Castillo has the right to petition for an evidentiary hearing pursuant to section 120.57(1), Florida Statutes (2005).
Accordingly we reverse the Final Order and remand with instructions to the Board to correct its error, thus providing Castillo the opportunity to petition for an eviden-tiary hearing pursuant to section 120.57(1), which petition shall be granted, if timely filed. At the evidentiary hearing Castillo may raise the alleged ambiguity in the settlement stipulation, and further factual and legal issues as bear on the matters related to Castillo’s entitlement to the applied — for license.
Reversed and remanded with instructions.